EXHIBIT 99.1TXI Reports Fourth Quarter and Year-End ResultsDALLAS, July 10, 2013 (GLOBE NEWSWIRE) Texas Industries, Inc. (NYSE:TXI) today reported financial results for the quarter and year ended May 31, 2013. Net income for the quarter was $44.1 million or $1.52 per share. Net income included income net of tax from discontinued operations of $28.5 million or $.98 per share. Net income from discontinued operations included a pre-tax gain on the disposition of expanded shale and clay operations of $41.1 million. Net income for the quarter ended May 31, 2012 was $60.2 million or $2.15 per share and included pre-tax gains of $60.1 million from asset sales and a joint venture agreement. Prior net income also included income net of tax from discontinued operations of $3.1 million or $.11 per share. Net income for the year ended May 31, 2013 was $24.6 million or $.86 per share and included a pre-tax gain on the disposition of discontinued operations of $41.1 million.Net income included income net of tax from discontinued operations of $35.0 million or $1.23 per share.Net income for the year ended May 31, 2012 was $7.5 million or $.27 per share and included pre-tax gains of $62.2 million from asset sales, asset exchanges and a joint venture agreement.Prior net income also included income net of tax from discontinued operations of $5.5 million or $.20 per share. General Comments "The fourth quarter certainly benefited from the continuing recovery of construction activity in our major markets," stated Mel Brekhus, Chief Executive Officer."Shipments of all products reflect double digit percentage increases compared to a year ago." "We also achieved two strategic milestones during the quarter," added Brekhus."The commissioning of our 1.4 million ton cement kiln at our central Texas plant was finished late in the quarter and we completed the acquisition of 42 ready-mix plants in east Texas.Both events significantly improve our ability to take advantage of the strong recovery under way in Texas." A teleconference will be held July 11, 2013 at 10:00 Central Daylight Time to further discuss quarter and annual results.A real-time webcast of the conference is available by logging on to TXI's website at www.txi.com. The following is a summary of operating results for our business segments and certain other operating information related to our principal products. Cement Operations Quarter ended May 31, Year ended May 31, In thousands except per unit 2013 2012 2013 2012 Operating Results Total cement sales $102,975 $75,611 $345,958 $278,413 Total other sales and delivery fees 9,317 11,340 35,547 36,880 Total segment sales 112,292 86,951 381,505 315,293 Cost of products sold 90,102 66,484 327,428 286,125 Gross profit 22,190 20,467 54,077 29,168 Selling, general and administrative (2,650) (3,625) (13,170) (16,531) Restructuring charges (1,074) Other income 194 4,868 3,155 8,925 Operating Profit $19,734 $21,710 $44,062 $20,488 Cement Shipments (tons) 1,299 984 4,385 3,580 Prices ($/ton) $79.27 $76.79 $78.90 $77.75 Cost of sales ($/ton) $64.50 $56.60 $67.40 $70.09 Three months ended May 31, 2013 Cement operating profit for the three-month period ended May 31, 2013 was $19.7 million.Cement operating profit for the three-month period ended May 31, 2012 was $21.7 million.Cement operating profit decreased $2.0 million from the prior fiscal period. Total segment sales for the three-month period ended May 31, 2013 increased $25.3 million from the prior fiscal period on higher shipments and prices.Cement sales increased $27.4 million.Our Texas market area accounted for approximately 72% of cement sales in the current period compared to 70% of cement sales in the prior year period.Cement shipments increased 34% in our Texas market area and increased 29% in our California market area compared to the prior fiscal period.Average prices increased 5% in our Texas market area and remained comparable in our California market area from the prior fiscal period. Cost of products sold for three-month period ended May 31, 2013 increased $23.6 million from the prior fiscal period. The increase was due to higher shipments and costs.Cement unit costs increased 14% from the prior fiscal period primarily due to higher energy costs, higher supplies, unscheduled maintenance expense, and depreciation expense related to our new kiln placed in service during the quarter. Selling, general and administrative expense for the three-month period ended May 31, 2013 decreased $1.0 million from the prior fiscal period.The decrease was primarily due to lower incentive compensation expense. Other income for the three-month period ended May 31, 2013 decreased $4.7 million from the prior fiscal period. The decrease was primarily due to $3.9 million higher gains from routine sales of surplus operating assets in 2012. Fiscal Year 2013 Compared to Fiscal Year 2012 Cement operating profit for fiscal year 2013 was $44.1 million, an increase of $23.6 million from prior fiscal year. Total segment sales for fiscal year 2013 were $381.5 million compared to $315.3 million for the prior fiscal year. Cement sales increased $66.2 million from the prior fiscal year on higher shipments. Our Texas market area accounted for approximately 70% of cement sales in the current fiscal year and 68% in the prior fiscal year. Cement shipments increased 23% in our Texas market area and 22% in our California market area from the prior fiscal year. Average prices increased 4% in our Texas market area and decreased 3% in our California market area from the prior fiscal year. Cost of products sold for fiscal year 2013 increased $41.3 million from the prior fiscal year; primarily due to higher shipments. Cement unit costs decreased 4% from the prior fiscal year due to higher cement production volumes. Selling, general and administrative expense for fiscal year 2013 decreased $3.4 million from the prior fiscal year. The decrease was primarily due to $3.1 million in lower compensation and benefit expenses. Restructuring charges of $1.1 million were recorded in fiscal year 2012. These charges consist primarily of severance and benefit costs associated with various workforce reduction initiatives. Other income for fiscal year 2013 decreased $5.8 million from the prior fiscal year. The decrease was primarily due to $3.0 million in higher gains from routine sales of surplus operating assets in 2012 and $2.5 million in higher gains from sales of emissions credits associated with our Crestmore cement plant in 2012. Aggregate Operations Quarter ended May 31, Year ended May 31, In thousands except per unit 2013 2012 2013 2012 Operating Results Totalstone, sand and gravel sales $32,128 $25,515 $110,039 $85,537 Other sales and delivery fees 11,466 10,063 45,567 31,821 Total segment sales 43,594 35,578 155,606 117,358 Cost of products sold 38,546 31,655 138,840 107,858 Gross profit 5,048 3,923 16,766 9,500 Selling, general and administrative (856) (1,432) (3,619) (5,874) Restructuring charges (373) Other income 622 20,385 1,296 22,117 Operating Profit (Loss) $4,814 $22,876 $14,443 $25,370 Stone, sand and gravel Shipments (tons) 4,042 3,514 14,793 11,838 Prices ($/ton) $7.95 $7.26 $7.44 $7.23 Cost of sales ($/ton) $6.63 $6.01 $6.26 $6.44 Three months ended May 31, 2013 Aggregate operating profit for the three-month period ended May 31, 2013 was $4.8 million, a decrease of $18.1 million from the prior fiscal period.Operating profit for the three-month period ended May 31, 2012 included a gain of $20.8 million from the sale of our aggregate rail distribution terminal and associated assets located in Stafford, Texas. Total segment sales for the three-month period ended May 31, 2013 were $43.6 million compared to $35.6 million for the prior fiscal period.Stone, sand and gravel sales increased $6.6 million from the prior fiscal period.Stone, sand and gravel sales from operations increased from the prior year on 15% higher shipments and 9% higher average prices. Cost of products sold for the three-month period ended May 31, 2013 increased $6.9 million from the prior fiscal period.Cost of products sold from operations increased on higher supplies, repair and maintenance, labor and stripping costs.Stone, sand and gravel unit costs increased 10%. Selling, general and administrative expense for the three-month period ended May 31, 2013 decreased $0.6 million from prior year primarily due to $0.4 million lower incentive compensation expense and $0.2 million lower rent expense. Other income for the three-month period ended May 31, 2013 decreased $19.8 million from the prior fiscal period.Other income in the three-month period ended May 31, 2012 included a gain of $20.8 million from the sale of our aggregate rail distribution terminal and associated assets located in Stafford, Texas. Fiscal Year 2013 Compared to Fiscal Year 2012 Aggregate operating profit for fiscal year 2013 was $14.4 million, a decrease of $11.0 million from the prior fiscal year. Operating profit for fiscal year 2012 included a gain of $20.8 million from the sale of our aggregate rail distribution terminal and associated assets located in Stafford, Texas.Excluding these gains, operating profit increased $9.8 million from the prior fiscal year. Total segment sales for fiscal year 2013 were $155.6 million compared to $117.4 million for the prior fiscal year. Stone, sand and gravel sales from current operations increased $38.2 million from the prior fiscal year on 25% higher shipments and 3% higher average prices. Cost of products sold for fiscal year 2013 increased $31.0 million from the prior fiscal year.Cost of products sold from current operations increased primarily due to higher stone, sand and gravel shipments and higher freight costs. Stone, sand and gravel unit costs decreased 3% from the prior year period due to increased production volumes. Selling, general and administrative expense for fiscal year 2013 decreased $2.3 million from the prior fiscal year. The decrease was primarily due to $1.3 lower controllable expenses, $0.6 million in lower bad debt expense and $0.3 million in lower incentive compensation expense. Restructuring charges of $0.4 million were recorded in fiscal year 2012. These charges consist primarily of severance and benefit costs associated with various workforce reduction initiatives. Other income for fiscal year 2013 decreased $20.8 million. Other income in 2012 included a gain of $20.8 million from the sale of our aggregate rail distribution terminal and associated assets located in Stafford, Texas. Consumer Products Operations Quarter ended May 31, Year ended May 31, In thousands except per unit 2013 2012 2013 2012 Operating Results Totalready-mix concrete sales $82,082 $44,190 $231,358 $182,478 Other sales and delivery fees 97 8,514 371 49,250 Total segment sales 82,179 52,704 231,729 231,728 Cost of products sold 81,417 53,791 235,294 236,863 Gross profit (loss) 762 (1,087) (3,565) (5,135) Selling, general and administrative (3,500) (2,739) (10,739) (10,846) Restructuring charges (536) Other income 1,383 39,065 4,172 41,552 Operating Profit (Loss) $(1,355) $35,239 $(10,132) $25,035 Ready-mix concrete Shipments (cubic yards) 968 563 2,801 2,399 Prices ($/cubic yard) $84.80 $78.50 $82.60 $76.06 Cost of sales ($/cubic yard) $83.79 $81.34 $83.85 $80.54 Three months ended May 31, 2013 Consumer products operating loss for the three-month period ended May 31, 2013 was $1.4 million. Consumer products operating profit for the three-month period ended May 31, 2012 was $35.2 million. The operating profit in the prior period included a gain of $30.9 million from the sale of our Texas-based package products operations and a gain of $8.9 million from a joint venture transaction in which we contributed certain of our ready-mix operating assets. Consumer products operating loss decreased $3.2 million from the prior fiscal period excluding these gains. Total segment sales for the three-month period ended May 31, 2013 were $82.1 million compared to $52.7 million from the prior fiscal period.Ready-mix concrete sales increased $37.9 million from the prior fiscal period on higher shipments and higher average prices. Approximately one-half the increase in shipments is attributable to the acquisition of 42 ready-mix plants during the quarter. Cost of products sold for the three-month period ended May 31, 2013 increased $27.6 million from the prior fiscal period.Cost of products sold increased primarily due to higher shipments and unit costs.Ready-mix concrete unit costs increased 3% from the prior fiscal period due to higher material, supplies, and higher repair and maintenance costs. Selling, general and administrative expense for the three-month period ended May 31, 2013 increased $0.8 million from the prior fiscal period.The increase was primarily due to costs associated with the ready-mix acquisition during the quarter. Other income for the three-month period ended May 31, 2013 decreased $37.7 million from the prior year period.Other income in 2012 included a gain of $30.9 million from the sale of our Texas-based package products operations and a gain of $8.9 million from a joint venture transaction in which we contributed certain of our ready-mix operating assets. Fiscal Year 2013 Compared to Fiscal Year 2012 Consumer products operating loss for fiscal year 2013 was ($10.1) million. Consumer products operating profit for fiscal year 2012 was $25.0 million. Consumer products operating profit for fiscal year 2012 included a gain from the sale of our Texas-based package products operations of $30.9 million and gains from exchanges of operating assets of $10.5 million. Consumer products operating results improved $6.3 million from the prior fiscal year excluding the 2012 related gains. Total segment sales were $231.7 million for both fiscal years 2013 and 2012, as an increase of $48.9 million in ready-mix concrete sales were offset by the loss of sales from the Texas-based package products operations that were sold in May, 2012. Cost of products sold for fiscal year 2013 decreased $1.6 million from the prior fiscal year as an increase in cost of sales attributable to higher shipments and unit costs were offset by the effect of the disposition of the Texas-based package products operations. Selling, general and administrative expense for fiscal year 2013 decreased $0.1 million from the prior fiscal year. Restructuring charges of $0.5 million were recorded in fiscal year 2012. These charges consist primarily of severance and benefit costs associated with various workforce reduction initiatives. Other income for fiscal year 2013 decreased $37.4 million from the prior fiscal year. Other income in 2012 included a gain of $30.9 million from the sale of our Texas-based package products operations. In addition, we entered into ready-mix and aggregate asset exchange transactions and a joint venture agreement that resulted in the recognition of gains of $10.5 million in 2012. Corporate Quarter ended May 31, Year ended May 31, In thousands 2013 2012 2013 2012 Other income $112 $61 $302 $511 Selling, general and administrative (8,971) (13,794) (40,128) (35,113) Restructuring charges (1,169) $(8,859) $(13,733) $(39,826) $(35,771) Three months ended May 31, 2013 Corporate general and administrative expenses for the three-month period ended May 31, 2013 $4.8 million from the prior fiscal period.The decrease is primarily due to a decrease in our financial security plan post-retirement benefit expense of $4.6 million. Fiscal Year 2013 Compared to Fiscal Year 2012 Corporate other income for fiscal year 2013 decreased $0.2 million from the prior fiscal year. Corporate general and administrative expense for fiscal year 2013 increased $5.0 million from the prior fiscal year. In addition to $4.1 million increase in controllable expenses, the impact of changes in our stock price on the fair value of our awards expected to be settled in cash increased $7.3 million over the prior year.These increases were slightly offset by $4.6 million decrease in our financial security plan post-retirement benefit expense and $1.3 million decrease in incentive compensation expense. Restructuring charges of $1.2 million were recorded in fiscal year 2012. These charges consist primarily of severance and benefit costs associated with various workforce reduction initiatives. Interest Interest expense incurred for the three-month period ended May 31, 2013 was $17.4 million, of which $7.1 million was capitalized in connection with our Hunter, Texas cement plant expansion project and $10.3 million was expensed.Interest expense incurred for the three-month period ended May 31, 2012 was $17.1 million, of which $9.1 million was capitalized in connection with our Hunter, Texas cement plant expansion project and $8.0 million was expensed. Interest expense incurred for fiscal year 2013 was $69.3 million, of which $36.5 million was capitalized in connection with Hunter, Texas cement plant expansion project and $32.8 million was expensed. Interest expense incurred for fiscal year 2012 was $68.5 million, of which $33.7 million was capitalized in connection with our Hunter, Texas cement plant expansion project and $34.8 million was expensed. Interest expense incurred for the three-month period ended May 31, 2013 increased $0.3 million from the prior year period primarily due to the discontinuance of the capitalizing of interest related to the Hunter, Texas expansion project.Interest expense incurred for fiscal year 2013 increased $0.8 million from the prior fiscal year.The increase was primarily the result of discontinuance of capitalizing interest related to the Hunter, Texas expansion project. Certain statements contained in this quarterly report are "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. All statements other than statements of historical fact are forward-looking statements. Forward-looking statements may include the words "may," "will," "estimate," "intend," "continue," "believe," "expect," "plan," "anticipate," and other similar words. Such statements are subject to risks, uncertainties and other factors, which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. Potential risks and uncertainties include, but are not limited to, the impact of competitive pressures and changing economic and financial conditions on our business, the cyclical and seasonal nature of our business, the level of construction activity in our markets, abnormal periods of inclement weather, unexpected periods of equipment downtime, unexpected operational difficulties, changes in the cost of raw materials, fuel and energy, changes in cost or availability of transportation, changes in interest rates, the timing and amount of federal, state and local funding for infrastructure, delays in announced capacity expansions, ongoing volatility and uncertainty in the capital or credit markets, the impact of environmental laws, regulations and claims, changes in governmental and public policy, and the risks and uncertainties described in our reports on Forms 10-K, 10-Q and 8-K. Forward-looking statements speak only as of the date hereof, and we assume no obligation to publicly update such statements. TXI is the largest producer of cement in Texas and a major cement producer in California. TXI is also a major supplier of construction aggregate, ready-mix concrete and concrete products. (UNAUDITED) CONSOLIDATED STATEMENTS OF OPERATIONS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Three months ended May 31, Year ended May 31, In thousands except per share 2013 2012 2013 2012 NET SALES $213,506 $158,409 $ 697,081 $ 594,105 Cost of products sold 185,506 135,109 629,803 560,573 GROSS PROFIT 28,000 23,300 67,278 33,532 Selling, general and administrative 15,978 21,589 67,657 68,363 Restructuring charges — — — 3,153 Interest 10,345 8,025 32,807 34,835 Other income (2,312) (64,381) (8,926) (73,106) 24,011 (34,767) 91,538 33,245 INCOME (LOSS) BEFORE INCOME TAXES FROM CONTINUING OPERATIONS 3,989 58,067 (24,260) 287 Income taxes (benefit) (11,615) 960 (13,766) (1,641) NET INCOME (LOSS) FROM CONTINUING OPERATIONS 15,604 57,107 $ (10,494) $ 1,928 NET INCOME FROM DISCONTINUEDOPERATIONS, NET OF TAX 28,540 3,106 35,044 5,548 NET INCOME $44,144 $60,213 $ 24,550 $7,476 NET INCOME (LOSS) PER SHARE FROM CONTINUING OPERATIONS: Basic $0.55 $2.04 $ (0.37) $ 0.07 Diluted $0.54 $2.04 $ (0.37) $ 0.07 NET INCOME FROM DISCONTINUED OPERATIONS: Basic $1.00 $0.11 $ 1.24 $ 0.20 Diluted $0.98 $0.11 $ 1.23 $ 0.20 NET INCOME PER SHARE: Basic $1.55 $2.15 $ 0.87 $ 0.27 Diluted $1.52 $2.15 $ 0.86 $ 0.27 AVERAGE SHARES OUTSTANDING Basic 28,433 27,975 28,163 27,914 Diluted 28,954 28,045 28,473 28,016 (UNAUDITED) CONSOLIDATED BALANCE SHEETS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES In thousands May31, 2013 May31, 2012 ASSETS CURRENT ASSETS Cash and cash equivalents $61,296 $88,027 Receivables – net 126,922 98,836 Inventories 105,054 99,441 Deferred income taxes and prepaid expenses 27,294 19,007 Discontinued operations held for sale — 40,344 TOTAL CURRENT ASSETS 320,566 345,655 PROPERTY, PLANT AND EQUIPMENT Land and land improvements 172,780 168,173 Buildings 50,968 49,567 Machinery and equipment 1,647,460 1,142,439 Construction in progress 16,642 436,552 1,887,850 1,796,731 Less depreciation and depletion 661,454 611,406 1,226,396 1,185,325 OTHER ASSETS Goodwill 40,575 1,715 Real estate and investments 29,471 20,865 Deferred income taxes and other charges 18,817 23,368 88,863 45,948 $1,635,825 $1,576,928 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Accounts payable $69,061 $64,825 Accrued interest, compensation and other 62,336 61,317 Current portion of long-term debt 1,872 1,214 TOTAL CURRENT LIABILITIES 133,269 127,356 LONG-TERM DEBT 657,935 656,949 OTHER CREDITS 91,157 96,352 SHAREHOLDERS' EQUITY Common stock, $1 par value; authorized 100,000 shares; issued and outstanding 28,572 and 27,996 shares, respectively 28,572 27,996 Additional paid-in capital 514,560 488,637 Retained earnings 227,122 204,136 Accumulated other comprehensive loss (16,790) (24,498) 753,464 696,271 $1,635,825 $1,576,928 (UNAUDITED) CONSOLIDATED STATEMENTS OF CASH FLOWS TEXAS INDUSTRIES, INC. AND SUBSIDIARIES Year Ended May 31, In thousands 2013 2012 2011 OPERATING ACTIVITIES Net loss $24,550 $7,476 (64,913) Adjustments to reconcile net loss to cash provided by operating activities Depreciation, depletion and amortization 59,865 60,952 64,297 (Gains)/Loss on asset disposals (64,425) (67,610) (13,638) Deferred income tax (benefit) expense 3,423 (88) (42,875) Stock-based compensation expense 9,513 2,387 5,581 Excess tax benefits from stock-based compensation — — — Loss on debt retirements — — 29,619 Other – net (6,965) 1,223 3,158 Changes in operating assets and liabilities Receivables – net (27,138) (13,303) 13,379 Inventories 21,433 10,829 2,164 Prepaid expenses (238) 1,385 1,301 Accounts payable and accrued liabilities 13,282 6,923 11,172 Net cash provided by operating activities 33,300 10,174 9,245 INVESTING ACTIVITIES Capital expenditures – expansions (67,426) (72,906) (25,430) Capital expenditures – other (25,395) (33,430) (20,253) Proceeds from asset disposals 18,481 66,845 3,596 Investments in life insurance contracts 2,467 3,354 4,073 Other – net (102) (245) 1,266 Net cash used by investing activities (71,975) (36,382) (36,748) FINANCING ACTIVITIES Long-term borrowings — — 650,000 Debt payments (2,684) (300) (561,627) Debt issuance costs — (1,829) (12,492) Stock option exercises 14,628 2,023 1,462 Excess tax benefits from stock-based compensation — — — Common dividends paid — (2,091) (8,354) Net cash provided (used) by financing activities 11,944 (2,197) 68,989 Decrease in cash and cash equivalents (26,731) (28,405) 41,486 Cash and cash equivalents at beginning of period 88,027 116,432 74,946 Cash and cash equivalents at end of period $61,296 $88,027 $116,432 CONTACT: T. Lesley Vines, Jr. Corporate Controller & Treasurer Direct 972.647.6722 E-mail lvines@txi.com Texas Industries, Inc. Consolidated Statements of Operations $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Shipments Cement (thousands of tons) Aggregates (thousands of tons) Ready-mix (thousands of cubic yards) Price Cement ($ per ton) Aggregates ($ per ton) Ready-mix ($ per cubic yard) Net Sales Cement Aggregates Ready-mix Other Interplant Delivery Fees Net Sales Costs and Expenses (Income) Cost of products sold Selling, general and administrative Restructuring charges and goodwill impairment - Interest Loss on debt retirements and spin-off charges 48 - Other income Income (Loss) from Continuing Operations before Income Taxes Income Taxes (Benefits) Income (Loss) from Continuing Operations Income from Discontinued Operations net of Income Taxes - Income (Loss) before Accounting Change Cumulative Effect of Accounting Change net of Income Taxes - Net Income (Loss) *NOTE: Prior Years shown as comparative to FY13 have been adjusted for Discontinued Operations. Texas Industries, Inc. Consolidated Balance Sheets $ In thousands 5/31/2005 5/31/2006 5/31/2007 5/31/2008 5/31/2009 5/31/2010 8/31/2010 11/30/2010 2/28/2011 5/31/2011 8/31/2011 11/30/2011 2/29/2012 5/31/2012 8/31/2012 11/30/2012 2/28/2013 5/31/2013 Cash Short-term investments - Receivables - net Inventories Deferred income taxes and prepaid expenses Discontinued Operations Held for Sale - Total Current Assets Property, plant and equipment Less depreciation and depletion Net Property, Plant and Equipment Goodwill Real estate and investments Deferred income taxes, intangibles and other charges Assets of discontinued operations - Total Assets Accounts payable Accrued interest, compensation and other items Current portion of long term debt 95 72 73 74 Total Current Liabilities Long-term Debt Convertible subordinated debentures - Deferred income taxes and other credits Liabilities of discontinued operations - Shareholders' equity Total Liabilities and Shareholders' Equity Texas Industries, Inc. Consolidated Statements of Cash Flows $ In thousands FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Operating Activities Income (Loss) from Operations Adjustments to reconcile income (loss) from operations to cash provided by operating activities Depreciation, depletion and amortization Goodwill impairment - Loss (gain) on asset disposals 58 99 Deferred income taxes (benefit) 68 Stock-based compensation expense (credit) - - Excess tax benefits from stock-based compensation - Loss on debt retirements - 48 - Other - net Changes in operating assets and liabilities Receivables - net Inventories Prepaid expenses 63 Accounts payable and accrued liabilities Other credits - Cash Provided by Operating Activities Investing Activities Capital expenditures Cash designated for property acquisitions - Proceeds from asset disposals Investments in insurance contracts - - - Purchases of short-term investments - net - Other - net 36 57 19 Cash Provided (Used) by Investing Activities Financing Activities Long-term borrowings - Debt retirements Debt issuance costs - Debt retirement costs - Interest rate swap terminations - Stock option exercises 78 80 Excess tax benefits from stock-based compensation - Common dividends paid - Other - net - Cash Provided (Used) by Financing Activities Net Cash Provided (Used) byOperations DISCONTINUED OPERATIONS Cash Provided (Used) by Operating Activities - Cash Used by Investing Activities - Cash Provided by Financing Activities - Net Cash Provided by Discontinued Operations - Increase (Decrease) in Cash and Cash Equivalents Cash and Cash Equivalents at Beginning of Period Cash and Cash Equivalents at End of Period Texas Industries, Inc. Reconciliation of EBITDA to Net Income and Cash Provided (Used) by Continuing Operations $ In thousands FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total EBITDA Defined Net Income (loss) from Operations Plus (minus): Interest Income taxes (benefit) Depreciation, depletion and amortization Restructuring charges and goodwill impairment - Loss on debt retirements and spin-off charges 48 - EBITDA EBITDA represents income from continuing operations before interest, income taxes, depreciation and amortization, restructuring charges and goodwill impairment, and loss on debt retirements and spin-off charges. EBITDA is presented because we believe it is a useful indicator of our performance and our ability to meet debt service and capital expenditure requirements. It is not, however, intended as an alternative measure of operating results or cash flow from operations as determined in accordance with generally accepted accounting principles. EBITDA is not necessarily comparable to similarly titled measures used by other companies. EBITDA Reconciliation Cash from Operating Activities Plus (minus): Changes in operating assets and liabilities Deferred taxes (benefit) 88 3 Stock-based compensation expense (credit) - - Excess tax benefits from stock-based compensation - Income taxes (benefit) Loss (gain) on assets disposals Interest Restructuring charges - Spin-off charges - Other - net EBITDA Texas Industries, Inc. Business Segment Summary $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Cement Operations Operating Results Cement sales Other sales and delivery fees Total segment sales Cost of products sold Gross profit Selling, general and administrative Restructuring charges and goodwill impairment - Other income Operating Profit (Loss) Cement Shipments (tons) Prices ($/ton) Cost of sales ($/ton) Aggregate Operations Operating Results Stone, sand and gravel sales Expanded shale and clay sales and delivery fees Total segment sales Cost of products sold Gross profit Selling, general and administrative Restructuring charges - Other income 52 7 Operating Profit (Loss) Stone, sand and gravel Shipments (tons) Prices ($/ton) Cost of sales ($/ton) Consumer Products Operations Operating Results Ready-mix concrete sales Package products sales and delivery fees 46 97 Total segment sales Cost of products sold Gross profit Selling, general and administrative Restructuring charges - Other income 66 Operating Profit (Loss) Ready-mix concrete Shipments (tons) Prices ($/ton) Cost of sales ($/ton) Total Segment Operating Profit (Loss) Corporate Other income 84 61 46 46 98 Selling, general and administrative Restructuring charges - Interest Loss on Debt Retirements - Income (loss) from Continuing Operations before Income Taxes Texas Industries, Inc. Business Segment Summary $ In thousands except per share FY2005 FY2006 FY2007 FY2008 FY2009 FY2010 FY2011 FY2012 FY2013 Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Q1 Q2 Q3 Q4 Total Major Gains (losses) in Other Income Cement - - - Antidumping settlement - - - Sale of emissions credits - Oil and gas bonus proceeds - - - Aggregates - - - Sale of emissions credits - - - Sale of real estate - Sale of southern Louisiana operations - - - Exchange of operating assets Consumer products - - - Texas-based package products operations - - Exchange of operation assets - - Corporate - - - Oil and gas bonus proceeds - - Depreciation, Depletion and Amortization Cement Aggregates Consumer Products Corporate Total Depreciation, Depletion and Amortization
